Case 1:20-cv-21103-KMW Document 46 Entered on FLSD Docket 03/26/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-21103-CIV-WILLIAMS

  PHARMA FUNDING, LLC,

        Plaintiff,
  vs.

  FLTX HOLDINGS, LLC et al.,

        Defendants.
                                /

                                              ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation (the “Report”) (DE 44) on Plaintiff’s motion for final default judgment

  against Defendants FLTX Holdings, LLC, REEM Pharmacy, Inc., Sheefa Pharmacy Inc.,

  A&K Pharmacy, LLC, (collectively, the “Corporate Defendants”), and Kenneth Tripoli and

  Jeremy David Klein (collectively, the “Individual Defendants”) (DE 42). No objections to

  the Report were filed and the time to do so has now passed. Accordingly, upon an

  independent review of the Report, the record, and applicable case law, it is ORDERED

  AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 44) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for final default judgment (DE 42) is GRANTED IN PART and

            DENIED IN PART as follows:

                a. Plaintiff’s motion for final default judgment on counts 1-5 for breach of

                     contract (count I), breach of a promissory note (count II), civil theft (count

                     III), conversion (count IV), and breach of a personal guarantee (count V)

                     are GRANTED.
                                                  1
Case 1:20-cv-21103-KMW Document 46 Entered on FLSD Docket 03/26/2021 Page 2 of 3




                b. Plaintiff’s motion for final default judgment on count 6 for constructive

                     trust is DENIED.

                c. Plaintiff shall recover $3,973,110.28 in actual damages, with the

                     Corporate Defendants and Individual Defendants jointly and severally

                     liable. This amount is trebled to $11,919,330.80 pursuant to the civil

                     theft claim under Florida law.      Plaintiff shall recover the difference

                     between the trebled award and actual damages from the Corporate

                     Defendants only.

                d. Plaintiff’s motion for prejudgment interest is GRANTED on the actual

                     damages amount of $3,973,110.28 at 10% per annum.

                e. Plaintiff’s motion for costs is GRANTED IN PART, with a total recovery

                     of $725, with the Corporate Defendants and Individual Defendants

                     jointly and severally liable.

                f. Plaintiff’s motion for fees is GRANTED IN PART, with a total recovery

                     of $71,304, with the Corporate Defendants and Individual Defendants

                     jointly and severally liable.

                g. Plaintiff’s total monetary judgment of $11,991,359.80 is subject to pre-

                     judgment and post-judgment interest pursuant to 28 U.S.C. § 1961.

          3. All pending motions are DENIED as moot. The Clerk is directed to CLOSE this

             case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 26th day of March,

  2021.



                                                     2
Case 1:20-cv-21103-KMW Document 46 Entered on FLSD Docket 03/26/2021 Page 3 of 3




                                       3
